          Case 6:20-cv-01002-JWL Document 16 Filed 08/19/20 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

AMBER E. DURRE,

                        Plaintiff,

v.                                                           Case No. 6:20-cv-01002-JWL

ANDREW SAUL,
Commissioner of Social Security,

                        Defendant.

 ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR ATTORNEY FEES
          PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT

        The Court, after reviewing the file and being advised by the parties that they have agreed

to an award under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), in connection

with the court-related representation of Plaintiff in this Social Security appeal, finds that

reimbursement should be made for attorney’s fees in the amount of $4,088.13.

        In accordance with Astrue v. Ratliff, 560 U.S. 586 (2010), the EAJA attorney fee is payable

to the Plaintiff as the litigant and may be subject to offset to satisfy any pre-existing debt the litigant

may owe to the United States. In addition, if Plaintiff’s counsel ultimately receives an award of

attorney fees pursuant to 42 U.S.C. § 406(b), she must refund the smaller award to Plaintiff

pursuant to Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).

        IT IS THEREFORE ORDERED THAT, pursuant to 28 U.S.C. § 2412, Plaintiff is granted

attorney’s fees under the EAJA in the amount of $4,088.13. The check for attorney’s fees should

be made payable to Plaintiff and mailed to Plaintiff’s attorney’s address.
          Case 6:20-cv-01002-JWL Document 16 Filed 08/19/20 Page 2 of 3

Amber E. Durre v. SSA
Civil Action No. 20-1002-JWL
Order Granting Plaintiff’s Unopposed Motion for Attorney Fees Pursuant to the Equal Access to Justice
Act

Page 2 of 3

       IT IS SO ORDERED.

       Dated this19th day of August, 2020.

                                               s/ John W. Lungstrum
                                               JOHN W. LUNGSTRUM
                                               UNITED STATES DISTRICT JUDGE

APPROVED:

STEPHEN R. McALLISTER
United States Attorney

s/ Michelle A. Jacobs
MICHELLE A. JACOBS, Ks S.Ct.No. 21261
Assistant United States Attorney
290 Federal Bldg., 444 SE Quincy Street
Topeka, Kansas 66683
Phone: (785) 295-2850
Fax: (785) 295-2853
Email: michelle.jacobs@usdoj.gov
Michelle.Jacobs@usdoj.gov
Attorneys for Defendants

OF COUNSEL
Mona Ahmed
Acting Regional Chief Counsel, Region VIII
Social Security Administration

Laura H. Holland, NY Bar #4589420
Assistant Regional Counsel




                                                  2
          Case 6:20-cv-01002-JWL Document 16 Filed 08/19/20 Page 3 of 3

Amber E. Durre v. SSA
Civil Action No. 20-1002-JWL
Order Granting Plaintiff’s Unopposed Motion for Attorney Fees Pursuant to the Equal Access to Justice
Act

Page 3 of 3



s/ Kathleen E. Overton
KATHLEEN E. OVERTON, Ks S.Ct.No. 22593
Parmele Law Firm, PC
1505 E. Bradford Parkway
Springfield, Missouri 65804
Phone: (816) 415-9300
Fax: (816) 415-3717
dap@danielparmelelaw.com
Attorney for Plaintiff




                                                  3
